Title: Thomas Jefferson to Nicolas G. Dufief, 9 June 1816
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello June 9. 16.
          
          Your favor of May 27. is but just now come to hand, and I write this day to request messrs Gibson & Jefferson to remit you from Richmond 31.D. the amount of the books, in the hope you may recieve it before your departure for France should you definitively decide to go.   Mckay’s two volumes are recieved.   Accept my best wishes for a pleasant and safe voyage & return, with the assurance of my great esteem & respect
          Th: Jefferson
        